Judgment, Supreme Court, New York County (Edward J. Greenfield, J.), entered February 25, 1992, which, in a proceeding pursuant to CPLR article 78 to annul respondents’ determination terminating petitioner as a correction officer, denied the application and dismissed the petition, unanimously affirmed, without costs.
The IAS Court correctly held that petitioner, who agreed to be returned to probationary status in settlement of various disciplinary charges, including sick leave abuse, could be dismissed without a hearing, and that he failed to demonstrate that the decision to dismiss him because of further violations of sick leave regulations during the probationary period was made in bad faith (Matter of Soto v Koehler, 171 AD2d 567, 568, lv denied 78 NY2d 855). We have considered petitioner’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach and Kupferman, JJ.